UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)August 4, 2011 MIPS TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 000-24487 (Commission File Number) 77-0322161 (IRS Employer Identification No.) 955 East Arques Avenue Sunnyvale, CA94085 (Address of Principal Executive Offices, including zip code) (408) 530-5000 (Registrant's telephone number including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 4, 2011, Maury Austin, the Chief Financial Officer of MIPS Technologies, Inc. (the “Company”), informed the Company that he intends to retire as an employee of the Company effective at such time as the Company appoints a successor Chief Financial Officer.Mr. Austin intends to continue in his role as the Company’s principal financial officer until such time that the Company appoints his replacement. A copy of the press release announcing Mr. Austin’s departure is attached as Exhibit 99.1 to this Current Report. Item 9.01. Financial Statements and Exhibits. (d) Exhibits 99.1 Press Release, datedAugust 4, 2011, entitled “MIPS Technologies CFO Maury Austin to Retire.” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIPS TECHNOLOGIES, INC. (Registrant) Date:August 4, 2011 By: /s/ GAIL SHULMAN Name: Gail Shulman Title: Vice President, General Counsel & Secretary EXHIBIT INDEX Exhibit No. Description 99 .1 Press Release, datedAugust 4,2011, entitled "MIPS Technologies CFO Maury Austin to Retire."
